 



EXHIBIT 10.6
AMENDMENT TO CONTRACT OF SALE
     This Amendment to Contract of Sale (“Amendment”), the effective date of
which is July 31, 2006, is entered into by TR WALKER RANCH PARTNERS, LTD., a
Texas limited partnership (“Seller”) and TRIPLE NET PROPERTIES, LLC, a Virginia
limited liability company (“Buyer”). Buyer and Seller are sometimes collectively
referred to herein as the “Parties”.
Recitals
     A. WHEREAS, Seller and Buyer entered into that certain Contract of Sale
(the “Agreement”) with an Effective Date of May 4, 2006, pursuant to which
Seller agreed to sell and Buyer agreed to purchase certain improved real
property located in Bexar County, Texas, more particularly described in the
Agreement;
     B. WHEREAS, pursuant to the terms of the Agreement, the Feasibility Period
expired May 5, 2006, but was then extended to May 12, 2006, and then June 2,
2006, pursuant to letter agreements by and between Seller and Buyer dated May 5,
2006, and May 25, 2006, respectively; and
     C. WHEREAS, Seller and Buyer entered into that certain Amendment to
Contract of Sale (the “June Amendment”) with an effective date of June 2, 2006,
which extended the Closing Date of the Agreement to August 1, 2006.
     D. WHEREAS, Seller and Buyer mutually desire to amend certain provisions of
the Agreement.
Agreement
     NOW, THEREFORE, for and in consideration of the mutual promises and
agreements set forth herein entered into by Buyer and Seller, the receipt and
sufficiency of which is acknowledged, Seller and Buyer agree as follows:

  1.   On or before August 11, 2006, Buyer will deliver to the title company an
additional ONE HUNDRED FIFTY THOUSAND AND NO/100 DOLLARS ($150,000.00) in
additional earnest money (the “Additional Earnest Money”) to be applied in
partial payment of the Sales Price at Closing and/or otherwise disbursed in the
same fashion as the Earnest Money in accordance with the provisions of the
Agreement.     2.   Section 4(a) of the Agreement is hereby deleted and the
following Section 4(a) is inserted in its stead;        
“(a) The closing of the sale of the property to Buyer (the “Closing”) shall take
place at the Title Company no later than September 6, 2006, (the “Closing
Date”),”
        All provisions relating to Buyer’s one-time right to extend the Closing
Date are removed and of no further force or effect.     3.   Buyer hereby
approves in all respects the Landscaping, Utility, Parking and Permanent Access
Easement (the “Easement”) attached hereto as Exhibit A. Buyer acknowledges that
the Easement will be recorded in the Real Property Records in

 



--------------------------------------------------------------------------------



 



      Bexar County, Texas, prior to Closing and agrees that the Easement will be
a Permitted Exception.     4.   Buyer agrees, as a covenant to survive Closing,
that it will sign and join in a replat of the Property prepared by Seller, at
Seller’s sole cost and expense, such replat being solely for the purpose of
showing and further defining the Easement.     5.   All terms defined in the
Agreement and denoted by initial capital letters shall have the same meanings
provided in the Agreement when used in this Amendment, except to the extent that
the meaning of any defined term is modified by or expressly set forth in the
provisions of this Amendment.     6.   This Amendment may be executed in
multiple originals, each of which shall constitute an original for all purposes
and together which shall constitute a fully executed agreement. A facsimile
signature shall be deemed an original signature for all purposes.

     IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment to be
effective as of July 31,2006.

                          SELLER:    
 
                        TR WALKER RANCH PARTNERS, LTD.,         a Texas limited
partnership    
 
                        By:   TRDC Walker Partners, Ltd.,             a Texas
limited partnership, its general partner    
 
                            By:   Thompson Realty Development Corporation,      
          a Texas corporation, its general partner    
 
                   
 
          By:
Name:   /s/ W. T. Field
 
W. T. Field    
 
          Title:   President    
 
                        BUYER:    
 
                        TRIPLE NET PROPERTIES, LLC,         a Virginia limited
liability company    
 
                        By:       /s/ Louis Rogers                       Name:  
    Louis Rogers         Title:       President    



 



--------------------------------------------------------------------------------



 



EXHIBIT A
LANDSCAPING, UTILITY, PARKING
AND PERMANENT ACCESS EASEMENT
STATE OF TEXAS
COUNTY OF BEXAR
     WHEREAS, TR WALKER RANCH PARTNERS, LTD. (“Grantor”), the owner of that
certain approximately 0.2409 acre tract of real property more particularly
described on Exhibit A attached hereto and made a part hereof for all
purposes(“Tract I”), in consideration of the sum of Ten Dollars ($10.00) and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, does hereby grant to GSSW WALKER. LTD. (“Grantee”), the
owner of that certain approximately 1,2693 acre tract of real property more
particularly described on Exhibit B attached hereto and made a part hereof for
all purposes (“Tract II”), a landscaping, utility, parking and ingress and
egress easement across Tract I.
     This easement is granted for the purpose of permanent, non-exclusive
landscaping and utility installation and maintenance, parking, and access over
and across to be paved and to be developed portions of Tract I, specifically
including vehicular and pedestrian access. Grantee may install and construct
landscaping, utilities, paved parking spaces, and a paved access drive at any
time and in any location within the boundaries of Tract I. Grantee will comply
with all applicable laws in connection with the installation and construction of
landscaping, utilities, paved parking spaces, and an access drive and will hold
Grantor harmless from any cost or damage associated with such installation and
construction. Grantee may reconfigure the landscaping, access drive, and parking
spaces at any time at Grantee’s sole cost and expense. Grantee will maintain all
improvements installed or constructed by Grantee, including any landscaping,
utilities, parking spaces, and the access drive.
     If Grantee defaults in the performance of its obligations hereunder and
Grantee does not commence the cure of such default within thirty (30) days
following delivery of written notice by Grantor, Grantor shall have the right
to: (i) perform such obligation on behalf of Grantee, in which event Grantee
shall reimburse Grantor for all amounts expended by Grantor on behalf of
Grantee, together with interest thereon at the lesser of ten percent (10%) per
annum, or the maximum amount permitted by law, from the, date the amounts are
expended until the date repaid; and/or (ii) exercise any other rights or
remedies available to Grantor either at law or in equity.
     If any unpaid obligation or any part thereof is not paid, and such unpaid
obligation remains unpaid for a period of thirty (30) days following delivery of
written notice by Grantor, then the unpaid amount of such unpaid obligation
shall become delinquent. It shall, together with such interest thereon and cost
of collection thereof as hereinabove provided, thereupon become a continuing
lien on Tract II which shall bind Tract II, and shall be a personal obligation
of Grantee and its heirs, executors devisees, or personal representatives for so
long as title to Tract II remains in Grantee, but only during such period of
ownership. The obligation to pay shall not be a personal obligation of Grantee’s
successors in title unless expressly assumed by them. However, the lien for
unpaid obligations shall be unaffected by any sale or assignment of Tract II and
shall continue in full force and effect. By accepting a deed or other conveyance
to Tract II every person hereafter acquiring any interest in such Tract II shall
be deemed to have covenanted and agreed to pay the unpaid obligation provided
for herein in the same manner as if the covenant and agreement to pay were
expressly set forth in such deed of other conveyance, without regard to whether
such covenant and agreement shall actually be so expressed in any such deed or
other conveyance.

 



--------------------------------------------------------------------------------



 



     No delay or omission of Grantor in the exercise of any right created
hereunder shall impair such right, or be construed to be a waiver thereof, and
every such right may be exercised at any time during the continuance of an event
of default hereunder. A waiver by Grantor of a breach of, or default in, any of
the terms and conditions of this easement shall not be construed to be a waiver
of any subsequent breach thereof or of any other provision of this easement.
     Any notice required, permitted or desired to be given under this easement
shall be in writing, and shall be deemed to have been sufficiently given or
served for all purposes if it is mailed by registered or certified mail, return
receipt requested, or delivered by an overnight delivery service at the address
set forth below, or at such other address as the respective party may from
time-to-time designate. Notices delivered by mail shall be deemed given on the
date when deposited in a post office or other depository under the care and
custody of the United States Postal Service, enclosed in a wrapper with proper
postage affixed, and notices delivered by other means shall be effective when
received by the party to whom the same is addressed, and such notices shall be
addressed as follows:

                  If to Grantee:   GSSW Walker Ltd.
 
          c/o Thompson Realty Development Corporation
 
          2505 N. Plano Road
 
          Suite 3000
 
          Richardson, Texas 75082
 
                If to Grantor:   TR Walker Ranch Partners, Ltd.
 
          c/o Thompson Realty Management Corporation
 
          14500 Blanco Road
 
          San Antonio, Texas 78216

     TO HAVE AND TO HOLD the same perpetually unto Grantee and its successors
and assigns, and Grantor does hereby bind itself to warrant and defend the
easement unto Grantee against any person whomsoever lawfully claiming or to
claim the same or any part thereof, by, through, or under Grantor, but not
otherwise. This easement is a covenant running with the land for the permanent
benefit of Tract II.

                          GRANTOR:    
 
                        TR WALKER RANCH PARTNERS, LTD.    
 
                        By:   TRDC Walker Partners, Ltd.,             its
general partner    
 
                            By: Thompson Realty Development Corporation,        
      its general partner    
 
                   
 
          By:        
 
             
 
W.T. Field, President    

 



--------------------------------------------------------------------------------



 



STATE OF TEXAS
COUNTY OF COLLIN
     BEFORE ME, the undersigned, a Notary Public in and for the State of Texas,
on this _____ of July, 2006, personally appeared W.T. Field, President of
Thompson Realty Development Corporation, general partner of TRDC Walker Ranch
Partners, Ltd., general partner of TR Walker Ranch Partners, Ltd., on behalf of
such limited partnership.

         
 
 
 
Notary Public, State of Texas    

                          GRANTEE:    
 
                        GSSW WALKER, LTD.    
 
                        By:   Thompson Realty Development Corporation,
its general partner    
 
                   
 
      By:                                           W. T. Field, President    
 
                        By:   Riverdale Square-REO, L.P.,             its
general partner    
 
                            By:   Americo Services, Inc.,                 its
general partner    
 
                   
 
          By:        
 
             
 
Thomas W. Sabin, Jr.,    
 
              Vice President    

STATE OF TEXAS
COUNTY OF COLLIN
     BEFORE ME, the undersigned, a Notary Public in and for the State of Texas,
on this ___of July, 2006, personally appeared W.T. Field, President of Thompson
Realty Development Corporation, general partner of GSSW Walker, Ltd., on behalf
of such Limited partnership.

         
 
 
 
Notary Public, State of Texas    

 



--------------------------------------------------------------------------------



 



STATE OF TEXAS
COUNTY OF                    
     BEFORE ME, the undersigned, a Notary Public in and for the State of Texas,
on this ___of July, 2006, personally appeared Thomas W. Sabin, Jr., Vice
President of Americo Services, Inc., general partner of Riverdale Square-REO,
L.P., general partner of GSSW Walker, Ltd., on behalf of such limited
partnership.

         
 
 
 
Notary Public, State of Texas    

 



--------------------------------------------------------------------------------



 



EXHIBIT A
TRACT I
A 0.2409 OF AN ACRE (10,493 SQUARE FEET) PARCEL OUT OF LOT 3, BLOCK 1, WALKER
RANCH SUBDIVISION (PLAT REFERENCE: VOLUME 9563, PAGE 80), NEW CITY BLOCK 17160,
SITUATED IN THE CITY OF SAN ANTONIO, BEXAR COUNTY, TEXAS AND BEING MORE
PARTICULARY DESCRIBED IN A CLOCKWISE MANNER AS FOLLOWS:

     
COMMENCING:
  At a found 1/2” iron rod and cap “MBC” in the easterly right-of-way line of
Blanco Road (a 120 foot public right-of-way), said iron rod also marks the
westernmost southwest corner of said Lot 3 and the northernmost corner of Lot 7,
Block 1, LYY Walker Ranch Tract 9 (Flat Reference: Volume 9570, Page 29).
 
   
 
   
THENCE:
  S 50008’14” E, 25.12 feet, along and with the common line of said Lot 3 and
Lot 7, to a non-tangent point in a curve concave northwest, said point also
being the POINT OF BEGINNING of the herein described tract;
 
   
THENCE:
  70.53 feet, along said curve, having a central angle of 02039’45”, a radius of
1,517.69 feet, a chord bearing of N 32052’13” E and a chord distance of 70.52
feet to a non-tangent point in the southwest line of a channel easement as
recorded in Volume 4809, Page 1961 of the official Public Records of Real
Property of Bexar County;
 
   
THENCE:
  S 50008’14” E, 137.00 feet, along and with the southwest line of said channel
easement, to a point in the westerly line of an ingress/egress, drainage and
utility easement as recorded in Volume 8435, Page 1442, said point also being a
non-tangent point in an curve concave west;
 
   
THENCE:
  76.13 feet, along and with the west line of said ingress/egress, drainage and
utility easement and said curve, having a central angle of 32018’42”, a radius
of 135.00 feet, a chord bearing of S 18034’19” W and a chord distance of 75.13
feet to a point, the point of tangency of the herein described curve and at the
easternmost corner of the above referenced Lot 7;
 
   
THENCE:
  N 50008’14” W, 155.69 feet, along and with the common line of Lot 3 and said
Lot 7, to the POINT OF BEGINNING of the herein described tract.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
(MAP) [a24798a2479803.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TRACT II
BEING 1.2693 ACRES (35,293 SQUARE FEET) OF LAND OUT OF LOT 1, BOLCK 1, NCB
17160, WALKER RANCH SUBDIVISION, CITI OF SAN ANTONIO, AS RECORDED VOLUME 9531,
PAGES 177 THRU 180 OF THE DEED AND FLAT RECORDS OF BEXAR COUNTY, TEXAS,
DESCRIBED AS FOLLOWS:

     
BEGINNING:
  At a set 1/2" iron rod and cap “ NBC” at the most westerly corner of the
herein described tract of land, said iron rod being at the north end of the
cutback line of the northeast intersection of Walker Way (8 varying width
private street (Volume 9547, Page 2031) and Blanco Road (a 120 foot public
right-of-way);
 
   
THENCE:
  Along and with the east right-of-way line of Blanco Road the two following
courses:
 
   
 
  N 39o57'45"E, 137.19 feet to a set 1/2" iron rod and cap “NBC” at the point of
curvature of a curve to the left;
 
   
 
  Northeasterly along said curve to the left, having a radius of 1,492.69 feet,
a central angle of 05o51'21", a tangent length of 76.34 feet, an art length of
152.56 feet and a chord which bears N 37o02'04"E, 152.49 feet to a set 1/2" iron
rod and cap “NBC” at a point of non-tangency;
 
   
THENCE:
  Departing the east right-of-way line of Blanco Road, S 50o08'14"E, 180.81
feet, to a set mag nail at a non-tangent point on a curve to the right;
 
   
THENCE:
  Southwesterly, along said curve to the right, having a radius of 1,672.68
feet, a central angle of 05o14'04" a tangent length of 76.46 foot, an arc length
of 152.82 feet and a chord which bears S 37o20'41" N, 152.76 feet to a set mag
nail at the point of tangency;
 
   
THENCE:
  S 59o75'44" W, 119.22 foot to a set 1/2" iron rod and cap “NBC”;
 
   
THENCE:
  S 71o01'58" W 20.80 feet to a set 1/2" iron rod and cap “NBC” at the point of
curvature of a curve to the right;
 
   
THENCE:
  Northwesterly, along a curve to the right , having a radius of 370.00 feet, a
central angle of 03o15'31", a tangent length of 10.52 feet, an arc length of
21.04 feet and a chord which bears N 75o21'04" W, 21.04 feet to a set 1/2" iron
rod and cap “NBC” at the point of compound curvature of a curve to the right;
 
   
THENCE:
  Northwesterly, along a curve to the right, having a radius of 190.00 feet, a
central angle of 19o11'17", a tangent length of 32.12 feet, an arc length of
63.63 feet and a chord which bears N 64o07'40" W, 63.33 feet to set 1/2" iron
rod and cap “NBC” at the point of tangency;
 
   
THENCE:
  N 54o32'01" W, 59.16 feet to a set 1/2" iron rod and cap “NBC” at the sound
and of the aforementioned cut back line;
 
   
THENCE:
  N 05o37'31" W, 41.54 feet, along and with said cutback line to the POINT OF
BEGINNING of the herein described 1.2693 acre tract.

 